—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about June 12, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of prostitution, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the trier of facts and there is no reason to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). The elements of the crime of prostitution (Penal Law § 230.00) were established by testimony, properly credited by the court, that appellant agreed to engage in sexual conduct in exchange for money, quoted a price and directed the undercover officer to meet her at a nearby motel. Concur—Tom, J.P., Mazzarelli, Andrias, Sullivan and Friedman, JJ.